       Case 4:18-cv-04544 Document 11 Filed in TXSD on 01/25/19 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 JOANNA BURKE and JOHN BURKE,                              §
                                                           §
        Plaintiffs,                                        §
                                                           §
 v.                                                        §                     Civil Action No. 4:18-cv-4544
                                                           §
 OCWEN LOAN SERVICING, LLC,                                §
                                                           §
        Defendant.                                         §


            DEFENDANT'S DISCOVERY / CASE MANAGEMENT PLAN UNDER
                 RULE 26(f) FEDERAL RULES OF CIVIL PROCEDURE


         Defendant Ocwen Loan Servicing, LLC submits this Discovery & Case Management Plan.

1.       State where and when the conference among the parties required by Rule 26(f) was held
         and identify the counsel who attended for each party.

         RESPONSE: The joint conference has not been held. Defendant sent a copy of this proposed
         plan to Plaintiffs, but Plaintiffs did not respond.

2.       List the cases related to this one that are pending in any state or federal court with the case
         number and court.

         RESPONSE: John Burke and Joanna Burke v. Ocwen Loan Servicing, LLC, Case No. 4:18-
         CV-4544 in the United States District Court for the Southern District of Texas, Houston
         Division1

3.       Briefly describe what the case is about.

         RESPONSE:

         A.     Plaintiffs allege that Defendant, the mortgage servicer on their loan, is liable for
         damages based upon violations of Dodd-Frank, Fair Debt Collection Practices Act, RESPA
         and "other Texas Laws.

1 While this is the only current action pending related to this one, other actions involving the Burkes related to the
same facts include the following: (1) John Burke and Joanna Burke v. Indymac, et al., Case No. 4:11-CV-00641 in
the U.S. District Court for the Southern District of Texas; (2) Deutsche Bank v. John Burke & Joanna Burke, Case
No. 4:11-CV-01658 in the U.S. District Court for the Southern District of Texas and its appeals, (3) Case No. 15-
20201 in the U.S. Court of Appeals for the Fifth Circuit and (4) Case No. 18-20026 in the U.S. Court of Appeals for
the Fifth Circuit.
Joint Discovery/Case Management Plan                                                                         Page 1
      Case 4:18-cv-04544 Document 11 Filed in TXSD on 01/25/19 Page 2 of 6



       B.      Defendants assert that after Plaintiffs lost extended legal battle regarding the
       foreclosure of their Property with Deutsche Bank National Association ("Deutsche Bank"),
       they filed this action in a continued effort to forestall the foreclosure of the Property and
       continue living in same without paying the mortgage, the taxes or the insurance.
       Defendants assert that Plaintiffs’ are barred by res judicata and collateral estoppel due to
       the prior litigation involving the same loan transaction.

4.     Specify the allegation of federal jurisdiction.

       RESPONSE:

       Defendants removed the case from the Harris County District Courts on federal question
       jurisdiction based upon Plaintiffs allegations of 15 U.S.C. §1692, the Fair Debt Collection
       Practices Act ("FDCPA"),1 the Dodd-Frank Financial Reform Act 12 U.S.C. §1463
       ("Dodd-Frank"),2 and RESPA, 12 U.S.C. §2605. See Complaint [Doc.1-3].

       Plaintiffs filed a motion to remand to state court.

5.     Name the parties who disagree with the Plaintiff’s jurisdictional allegations and state their
       reasons.

       RESPONSE: Plaintiffs and Defendant disagree regarding the existence of federal question
       jurisdiction. The Defendant’s position is set out in response to Question No. 4 above.

6.     List anticipated additional parties that should be included, when they can be added, and by
       whom they are wanted, if any.

       RESPONSE: Defendant does not anticipate the need to add additional parties at this time.

7.     List anticipated interventions, if any.

       RESPONSE: Defendant does not anticipate interventions at this time.

8.     Describe class-action issues, if any.

       RESPONSE: Defendant does not believe class-action issues are applicable.

9.     State whether each party represents that it has made the initial disclosures required by Rule
       26(a). If not, describe the arrangements that have been made to complete the disclosures.

       The Parties have not exchanged initial disclosures.

10.    Describe the proposed agreed discovery plan, including:

       a.      Responses to all the matters raised in Rule 26(f).



Joint Discovery/Case Management Plan                                                         Page 2
      Case 4:18-cv-04544 Document 11 Filed in TXSD on 01/25/19 Page 3 of 6



       RESPONSE: The Defendant will send Rule 26(a) disclosures within ten (10) days of
       ruling on the pending Motion to Dismiss, Motion to Remand and Motion to Stay.

       b.      When and to whom the Plaintiff anticipates it may send interrogatories.

       RESPONSE: Defendant is unsure if Plaintiffs will send interrogatories.

       c.      When and to whom the Defendants anticipates they may send interrogatories.

       RESPONSE: Defendant intends to send interrogatories to Plaintiffs within 60 days after
       receipt of Plaintiffs’ Rule 26(a) disclosures.

       d.      Of whom and by when the Plaintiff anticipates taking oral depositions.

       RESPONSE: Defendant is unsure if Plaintiffs will take depositions.

       e.      Of whom and by when the Defendants anticipates taking oral depositions.

       RESPONSE: Defendant will take the depositions of Plaintiffs.

       f.      When the Plaintiff (or the party with the burden of proof on an issue) will be able
       to designate experts and provide the reports required by Rule 26(a)(2)(B) and when the
       opposing party will be able to designate responsive experts and provide their reports.

       RESPONSE: Defendant is unsure if Plaintiffs will designate experts.

       g.       List expert depositions the Plaintiff (or party with the burden of proof on an issue)
       anticipates taking and their anticipated completion date. See Rule 26(a)(2)(B) (expert
       report).

       RESPONSE: Defendant is unsure if Plaintiffs will take expert depositions.

       h.    List expert depositions the opposing party anticipates taking and their anticipated
       completion date. See Rule 26(a)(2)(B) (expert report).

       RESPONSE: Defendants will take the deposition of any expert identified by Plaintiff in
       connection with this lawsuit by the end of August 2019.

11.    If the parties are not agreed on a part of the discovery plan, describe the separate views and
       proposals of each party.

       RESPONSE: Defendants have not discussed the discovery plan with Plaintiffs, other than
       requesting input on this document.

12.    Specify the discovery beyond initial disclosures that has been undertaken to date.




Joint Discovery/Case Management Plan                                                         Page 3
      Case 4:18-cv-04544 Document 11 Filed in TXSD on 01/25/19 Page 4 of 6



       RESPONSE: No discovery has taken place to date.

13.    State the date the planned discovery can reasonably be completed.

       RESPONSE: October 1, 2019.

14.    Describe the possibilities for a prompt settlement or resolution of the case that were
       discussed in your Rule 26(f) meeting.

       RESPONSE: None.

15.    Describe what each party has done or agreed to do to bring about a prompt resolution.

       RESPONSE: N/A.

16.    From the attorneys’ discussion with their client(s), state the alternative dispute resolution
       techniques that are reasonably suitable and state when such a technique may be effectively
       used in this case.

       RESPONSE: Defendant does not believe alternative dispute resolution would be effective
       in this matter..

17.    Magistrate judges may now hear jury and non-jury trials. Indicate the parties’ joint position
       on a trial before a magistrate judge.

       RESPONSE: Defendant does not consent to trial before a magistrate judge.

18.    State whether a jury demand has been made and if it was made on time.

       RESPONSE: Plaintiffs have made a jury demand.

19.    Specify the number of hours it will take to present the evidence in this case.

       RESPONSE: Defendants will take 12 trial hours to present their evidence. Defendant is
       unsure how long Plaintiffs will take to present evidence.

20.    List pending motions that could be ruled on at the initial pretrial and scheduling conference.

       RESPONSE: Defendant’s Motion to Dismiss, Plaintiffs’ Motion to Remand and Plaintiffs’
            Motion to Stay.

21.    List other pending motions.

       RESPONSE: None.

22.    Indicate other matters peculiar to this case, including discovery, that deserve the special
       attention of the court at the conference.

Joint Discovery/Case Management Plan                                                         Page 4
      Case 4:18-cv-04544 Document 11 Filed in TXSD on 01/25/19 Page 5 of 6




       RESPONSE: None.

23.    List and summarize all issues pending in the case. Include a statement that counsel have
       met and agreed on the summation list of issues.

       RESPONSE: None at this time.

24.    List the names, bar numbers, addresses and telephone numbers of all counsel.

       RESPONSE:

       Attorneys For Ocwen:
       Mark D. Hopkins
       State Bar No. 00793975
       Shelley L. Hopkins
       State Bar No. 24036497
       HOPKINS LAW PLLC
       3809 Juniper Trace, Suite 101
       Austin, Texas 78738
       Telephone: (512) 600-4320
       Email: mark@hopkinslawtexas.com
       Email: shelley@hopkinslawtexas.com


                                            Respectfully Submitted,

                                            HOPKINS LAW, PLLC

                                              /s/ Shelley L. Hopkins
                                            Shelley L. Hopkins
                                            State Bar No. 24036497
                                            Southern District ID No. 926469
                                            Mark D. Hopkins, Attorney in Charge
                                            State Bar No. 00793975
                                            Southern District ID No. 20322
                                            3809 Juniper Trace, Suite 101
                                            Austin, Texas 78738
                                            (512) 600-4320




Joint Discovery/Case Management Plan                                                      Page 5
       Case 4:18-cv-04544 Document 11 Filed in TXSD on 01/25/19 Page 6 of 6



                                               mark@hopkinslawtexas.com
                                               shelley@hopkinslawtexas.com

                                               ATTORNEYS FOR DEFENDANTS




                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of January 2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF filing system, and will send a true and correct copy to the
following:

VIA CM/RRR # 7015 1520 0001 3934 2122
AND VIA E-MAIL:
John Burke
46 Kingwood Greens Drive
Kingwood, Texas 77339

VIA CM/RRR # 7015 1520 0001 3934 2139
AND VIA E-MAIL:
Joanna Burke
46 Kingwood Greens Drive
Kingwood, Texas 77339

PRO SE PLAINTIFFS



                                                       /s/ Shelley L. Hopkins
                                                      Shelley L. Hopkins




 Joint Discovery/Case Management Plan                                                        Page 6
